DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 10/22/2020. Claims 12-31 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-26, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,825,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims 12, 22 for example are broader than the above mentioned patent claims 1, 8; that is, present claims 12-26, 30-31 are anticipated by claims 1-11 of the U.S. Patent No. 10,825,318.



U.S. Patent 10,825,318 claims
12. A computer-implemented method for training a machine learning module to identify abnormalities or anomalies corresponding to conditions associated with individuals in a plurality of home environments, comprising:
receiving, by a processor, historical sensor data detected by a plurality of sensors associated with the plurality of home environments; 
receiving, by the processor, historical condition data indicating conditions associated with individuals in each of the plurality of home environments; 
analyzing, by the processor, using the machine learning module, the historical sensor data and the historical condition data; 
















identifying, by the processor, using the machine learning module, based upon the analysis, one or more abnormalities or anomalies in the historical sensor data corresponding to conditions associated with the individuals in the plurality of home environments; and 
modifying, by the processor, the machine learning module based upon 
13. The computer-implemented method of claim 12, further comprising: 
capturing current data detected by a plurality of sensors associated with a home environment; and 
analyzing, by the processor, the captured current data to identify one or more abnormalities or anomalies in the current data using the modified machine learning module.
14. The computer-implemented method of claim 13, further comprising: 
comparing, by the processor, the one or more abnormalities or anomalies in the current data to the abnormalities or anomalies in the historical sensor data corresponding to conditions associated with the individuals in the plurality of home environments; and 

15. The computer-implemented method of claim 14, further comprising: generating, by the processor, a notification indicating the current condition associated with the individual in the home environment.
16. The computer-implemented method of claim 12, wherein the plurality of sensors associated with the plurality of home environments include one or more sensors configured to capture data indicative of electricity use by devices associated with the plurality of home environments.
17. The computer-implemented method of claim 16, wherein the data indicative of electricity use includes an indication of at least one of: which device 
18. The computer-implemented method of claim 14, wherein the current condition associated with the individual is a medical condition.
19. The computer-implemented method of claim 14, wherein the current condition associated with the individual is an emergency medical condition, the method further comprising: requesting, by the processor, based upon theemergency medical condition, an emergency service to be provided to the individual.
20. [correspond to claim 1 of patent]
21. [correspond to claim 8 of patent] 

one or more processors; and one or more non-transitory memories storing computer executable instructions that, when executed by the one or more processors, cause the computer system to: 
receive historical sensor data detected by a plurality of sensors associated with the plurality of home environments; 
receive historical condition data indicating conditions associated with the individuals in the plurality of home environments; 
analyze, using the machine learning module, the historical sensor data and the historical condition data; 
















identify, using the machine learning module, based upon the analysis, one or more abnormalities or anomalies in the historical sensor data corresponding to conditions associated with the individuals in the plurality of home environments; and 

modify the machine learning module based upon the analysis and the identified one or more abnormalities or anomalies with the corresponding conditions.
23. The computer system of claim 22, wherein the computer executable instructions further cause the computer system to: 






capture current data detected by a plurality of sensors associated with a home environment; and 
analyze the captured current data to identify one or more abnormalities or anomalies in the current data using the modified machine learning module.
compare the one or more abnormalities or anomalies in the current data to the abnormalities or anomalies in the historical sensor data corresponding to conditions associated with the individuals in the home environments; and 
determine, based upon the comparison, a current condition associated with an individual in the home environment using the modified machine learning module.
25. The computer system of claim 24, wherein the computer executable instructions further cause the computer system to: 
generate a notification indicating the current condition associated with the individual in the home environment.

electricity use by devices associated with the plurality of home environments.
30. [correspond to claim 8 of patent]
31. [correspond to claim 8 of patent]

receiving, by a processor, historical sensor data detected by a plurality of sensors associated with a plurality of home environments; 
receiving, by a processor, historical condition data indicating conditions associated with individuals in each of the plurality of home environments; 
analyzing, by a processor, using the machine learning module, the historical sensor data detected by the plurality of sensors associated with the plurality of home environments and the historical condition data indicating 
identifying, by a processor, using the machine learning module, based upon the analysis, one or more abnormalities or anomalies in the historical sensor data detected by the plurality of sensors corresponding to conditions associated with the individuals in the home environments; and modifying, by a processor, the machine learning 
2. The computer-implemented method of claim 1, further comprising: capturing current data detected by a plurality of sensors associated with a home environment;
analyzing, by a processor, the captured current data to identify one or more abnormalities or anomalies in the current data using the modified machine learning module;

comparing, by a processor, the one or more abnormalities or anomalies in the current data to the abnormalities or anomalies in the historical data detected by the plurality of sensors corresponding to conditions associated with the individuals in the home environments; and 

3. The computer-implemented method of claim 2, further comprising: generating, by a processor, to a caregiver of the individual, a notification indicating the current condition associated with the individual in the home environment.
4. The computer-implemented method of claim 1, wherein the plurality of sensors associated with the plurality of home environments include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.

5. The computer-implemented method of claim 4, wherein the data indicative of electricity use includes an indication of one or more of: (i) which 
6. The computer-implemented method of claim 2, wherein the current condition associated with the individual is a medical condition.
7. The computer-implemented method of claim 2, wherein the current condition associated with the individual is an emergency medical condition, the method further comprising: requesting, by a processor, based upon the emergency medical condition, an emergency service to be provided to the individual.





one or more processors; and one or more memories storing non-transitory computer executable instructions that, when executed by the one or more processors, cause the computer system to: 
receive historical sensor data detected by a plurality of sensors associated with a plurality of home environments;
receive historical condition data indicating conditions associated with individuals in each of the plurality of home environments;
analyze, using the machine learning module, the historical sensor data detected by the plurality of sensors 
identify, using the machine learning module, based upon the analysis, one or more abnormalities or anomalies in the historical data detected by the plurality of sensors corresponding to conditions associated with the 
modify the machine learning module based upon the analysis and the identified one or more abnormalities or anomalies with corresponding conditions.

9. The computer system of claim 8, wherein the computer system further comprises one or more sensors associated with the home environment, wherein the one or more processors are configured to interface with the one or more sensors, and wherein the instructions, when executed by the one or more processors, further cause the computer system to: 
capture current data detected by a plurality of sensors associated with a home environment; 
analyze the captured current data to identify one or more abnormalities or 



compare the one or more abnormalities or anomalies in the current data to the abnormalities or anomalies in the historical data detected by the plurality of sensors corresponding to conditions associated with the individuals in the home environments; and 
determine, based upon the comparison, a current condition associated with an individual in the home environment using the modified machine learning module.
10. The computer system of claim 9, wherein the instructions, when executed by the one or more processors, further cause the computer system to: generate, to a caregiver of the individual, a notification indicating the current 
11. The computer system of claim 8, wherein the plurality of sensors associated with the plurality of home environments include one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment.




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-19, 21-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0365957) in view of Takahashi et al. (US 2020/0334554).
Regarding claims 12,22:
Wright discloses a computer-implemented system and method for training a machine learning module to identify abnormalities or anomalies in sensor data corresponding to conditions associated with individuals in home environments (abstract; figure 1 [system 16 perform functions for individual 26 in home environments 14 
receiving, by a processor (para 13 [system comprising a processor, memory]; figures), historical sensor data detected by a plurality of sensors associated with a plurality of home environments (figures 1-2 [plural sensors shown in figures 2,4,5; plurality of home/property environments in fig 1]; para 55, partially reproduced herein with emphasis {..data obtained through the data interface 80 can be provided to a property signature engine 82 to track historical data and establish patterns and trends}; para 11,14; para 63,66); 
receiving, by a processor, historical condition data indicating conditions associated with individuals in each of the plurality of home environments (para 11 [generate signature associated with property and occupant/individual]; Paragraphs 14, 32, 55, 63; figure 1 [sensor system for monitoring property with associated individuals 26]; figures 2-12; see 150-154 in fig 11); 
analyzing, by a processor, using the machine learning module (para 64 {.. analytics engine 64 can also utilize artificial intelligence, machine learning, and/or other algorithmic tools..}; monitoring, analytics and notification system 16 of figure 1, shown in detail in figure 6, and analytics engine in figure 7), the historical sensor data and the historical conditions data (para 11,14 [analyzed obtained data that is historical data, to generate signature of property environment and associated individual]); and 
identifying, by a processor, using the machine learning module, based upon the analysis, one or more abnormalities or anomalies in the historical sensor data 
Wright discloses all of the subject matter as described above, except for specifically teaching that modify the machine learning module based upon the analysis and the identified one or more abnormalities or anomalies.
However, Takahashi in the same field of endeavor discloses a system and method for data communication where modify the machine learning module based upon the analysis and the identified one or more abnormalities or anomalies (para 7; para 38 {… anomaly detection model is, for example, a normal model created or updated … through machine learning}; para 93, 152-154; para 155 {anomaly detection model created (including updated)..} [updating the model is modifying]; figures; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaching of Takahashi to modify the anomaly detection model for identifying anomalies in the data using different machine learning methods depending on the information indicating whether or not an anomaly occurred that is added to the log information, and thus makes it possible to obtain a more accurate anomaly detection model that can perform anomaly detection [52] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Wright discloses all of the subject matter as described above, and that the one or more sensors configured to capture data indicative of electricity use by devices associated with the home environment (figure 4-5; para 31 [electricity consumption]; para 48 {Sensors tracking water flow, electricity or gas (or other utility) usage…}; and see throughout disclosure).
Regarding claim 17, 27:
Wright discloses all of the subject matter as described above, and the data indicative of electricity use includes an indication of one or more of: (i) which device is using electricity; (ii) a time at which electricity is used by a particular device; (iii) a date at which electricity is used by a particular device; (iv) a duration of electricity use by a particular device; or (v) a power source for the electricity use (para 31 [appliance usage, lighting]; para 48 [kitchen sensor to monitor appliance or lighting usage, tracking electricity usage]; note: the claim language using optional terminology by reciting one or more; thus the prior art teaching one of the optional term reads on the claim).
Regarding claim 13, 23:
Wright et al discloses all of the subject matter as described above, and capturing current data detected by a plurality of sensors associated with a home environment (para 11,14,66; figure 12); analyzing, by a processor, the captured current data to identify one or more abnormalities or anomalies in the current data (para 11-14, 66; 204 fig 12).
Regarding claim 14, 24:


However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that determining level or alert or notification in 206 fig 12, and corresponding reporting metadata level information as flagging use of toilet or stove [para 35], and determining that toilet not flushed for two days as historical data and specific occurrence for deviation determining [para 56]; would obviously be  recognized as comparing of current and historical data abnormalities to determine a current condition associated with an individual and level and deciding for reporting the abnormalities and avoid directly discernible information of home environment made available, and without over impeding the privacy [para 9,36,37]. 
Regarding claim 15,25:
Wright discloses all of the subject matter as described above, and generating, by a processor, a notification indicating the current condition associated with the individual in the home environment (fig 7 [alert to caretaker through 66,72]).
Regarding claim 18,28:
Wright discloses all of the subject matter as described above, and the current condition associated with the individual is a medical condition (para 66).

Wright discloses all of the subject matter as described above, and the current condition associated with the individual is an emergency medical condition (para 66), the method further comprising: requesting, by a processor, based upon the emergency medical condition, an emergency service to be provided to the individual (figure 7 [alert to emergency services]; para 32, 66; and see throughout the disclosure).
Regarding claim 21,31:
Wright discloses all of the subject matter as described above, and wherein the historical condition data comprising data indicating at least one of a medical condition, a health condition, an urgent condition, and a cognitive condition (para 33,66, throughout).


Claim(s) 20,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0365957) in view of Takahashi et al. (US 2020/0334554) as above and further in view of Ramesh et al. (US 2019/0046039).
Regarding claims 20,30:
Wright discloses all of the subject matter as described above, except for specifically teaching that historical sensor data comprise at least one of a body temperature, a heart rate, a breathing rate, a glucose/ketone level, medication adherence data, eye movement data, exercise data, body control data, fine motor control data, and health and nutrition data.
However, Ramesh in the same field of endeavor discloses a system for remote health monitoring where conditions associated with the individuals include at least one 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaching of Ramesh in Wright for detecting sensor data for conditions associated with individuals include glucose level and other health data for processing storing and analyzing the data for monitoring and tracking patient health status [2,7] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631